                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVSISION

 JERRY BLEDSON,
           Plaintiff,

                           v.                                    CAUSE NO. 2:19-CV-278-TLS-JPK

 MICHAEL ZENK, et al.,
           Defendants.

                                          OPINION AND ORDER

        Jerry Bledson, a prisoner without a lawyer, filed this lawsuit alleging that he has been

subjected to deplorable conditions while housed at the Lake County Jail. “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C.

§ 1915A, the Court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

        In his complaint,1 Bledson alleges that, since he arrived at the Lake County Jail on June

26, 2019, he has been subjected to a variety of unsatisfactory conditions. The jail was

overcrowded when he arrived, so he was forced to sleep on the floor for the first approximately

48-hours that he was at the jail. The showers are turned off 23 hours a day, and he therefore goes

days without a shower. His housing unit is filthy, but he is not provided with cleaning supplies.




        1
           Bledson has also filed a “Statement of Facts” containing additional assertions. Those facts are not
considered here. Pursuant to Fed. R. Civ. P. 15(a)(1), he may amend his complaint as a matter of course, but N.D.
Ind. L.R. 15-1 requires that he do so by “reproduc[ing] the entire pleading as amended” and prohibits
“incorporat[ing] any prior pleading by reference.” If Bledson wishes to amend his complaint, he needs to file a
proposed amended complaint containing all of his allegations against of the defendants he is suing in this case.
There is mold. Because inmates are not allowed to return to their cells during the day, the

showers are filled with urine and feces. He was not provided with socks, a t-shirt, or underwear

upon arrival, and he was required to walk around without these items. As a result, he contracted a

staph infection on his feet, and he could neither see a nurse nor receive medication without

paying $15.2 The ceiling is leaking in several areas of the dayroom, so there are always puddles.

And, the ventilation system is “backed up,” so there is no air circulating in the cells. It is unclear

from the complaint whether Bledson was a pretrial detainee or is serving a sentence following

conviction. Accordingly, the Court will assess Bledson’s complaint under both the Fourteenth

Amendment and the Eighth Amendment.

         “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial detainees

in conditions that ‘amount to punishment.’” Mulvania v. Sheriff of Rock Island Cty., 850 F.3d

849, 856 (7th Cir. 2017) (quoting Bell v. Wolfish, 441 U.S. 520, 535 (1979)). “A pretrial

condition can amount to punishment in two ways: first, if it is ‘imposed for the purpose of

punishment,’ or second, if the condition ‘is not reasonably related to a legitimate goal—if it is

arbitrary or purposeless—a court permissibly may infer that the purpose of the government

action is punishment.’” Id. (quoting Bell, 441 U.S. at 538–39). A pretrial detainee can “prevail

by providing only objective evidence that the challenged governmental action is not rationally

related to a legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015).

         The Eighth Amendment prohibits conditions of confinement that deny inmates “the

minimal civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir.



         2
           The Constitution does not require free medical care. Poole v. Isaacs, 703 F.3d 1024, 1027 (7th Cir. 2012).
The ledger submitted to the court with Bledson’s in forma pauperis petition (ECF 2) does not suggest that he was
unable to pay the $15.00. To the extent that Bledson is alleging that the nurse visit was not provided free of charge,
he cannot state a claim.

                                                          2
2008) (citations omitted). In evaluating an Eighth Amendment claim, courts conduct both an

objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective

prong asks whether the alleged deprivation is “sufficiently serious” that the action or inaction of

a prison official leads to “the denial of the minimal civilized measure of life’s necessities.” Id.

(citations omitted). Although “the Constitution does not mandate comfortable prisons,” Rhodes

v. Chapman, 452 U.S. 337, 349 (1981), inmates are entitled to adequate food, clothing, shelter,

bedding, hygiene materials, and sanitation, Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir.

2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). On the subjective prong, the prisoner

must show the defendant acted with deliberate indifference to the inmate’s health or safety.

Farmer, 511 U.S. at 834. As the Seventh Circuit has explained:

               [C]onduct is deliberately indifferent when the official has acted in
               an intentional or criminally reckless manner, i.e., the defendant
               must have known that the plaintiff was at serious risk of being
               harmed and decided not to do anything to prevent that harm from
               occurring even though he could have easily done so.

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and quotation marks

omitted); see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir. 1999) (finding that, where

inmate complained about severe deprivations but was ignored, he established a “prototypical

case of deliberate indifference”).

       Here, giving Bledson the favorable inferences to which he is entitled at this stage of the

proceedings, Bledson states a plausible claim against Sheriff Oscar Martinez in his official

capacity for injunctive relief whether his allegations are considered under the Fourteenth

Amendment or the Eighth Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir.

2011). However, Bledson has not alleged that any of the defendants he has named in this lawsuit

were personally involved in causing the alleged conditions. Thus, he cannot proceed against any

of the defendants in their individual capacity for monetary damages.

                                                  3
       Bledson also alleges that he cannot eat red meat, and he is not being provided with a diet

free of red meat. He does not explain why he cannot eat red meat, and this vague allegation does

not state a claim. Furthermore, it is unclear how this allegation is related to his allegations

regarding the conditions of confinement, or even which of the defendants is responsible for

denying him a diet free of red meat. “Unrelated claims against different defendants belong in

different suits . . . .” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Owens v.

Evans, 878 F.3d 559, 566 (7th Cir. 2017).

       For these reasons, the Court:

       (1) GRANTS Jerry Bledson leave to proceed against Sheriff Oscar Martinez in his

official capacity for injunctive relief to provide Jerry Bledson with sanitary living conditions, as

required by the Eighth Amendment and Fourteenth Amendment;

       (2) DISMISSES Warden Michael Zenk, Warden O’Connor;

       (3) DISMISSES all other claims;

       (4) DIRECTS the Clerk of Court to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Sheriff Oscar Martinez at the Lake County

Sheriff’s Department with a copy of this order and the complaint [ECF No. 1], pursuant to 28

U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that the Sheriff Oscar Martinez

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only

to the claims for which the Plaintiff has been granted leave to proceed in this screening order.

       SO ORDERED on April 2, 2020.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  4
